Citation Nr: 1710680	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  08-28 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2006 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  The October 2006 rating decision denied service connection for sinusitis and rhinitis.  The February 2010 rating decision denied service connection for posttraumatic stress disorder (PTSD).  

In a January 2016 decision, the Board granted service connection for posttraumatic stress disorder; and, remanded the issues of service connection for sinusitis and rhinitis to the RO for additional development of the record.  


FINDINGS OF FACT

1.  A current disability manifested by chronic sinusitis has not been shown at any time covered by this claim.  

2.  The competent and credible evidence is in relative equipoise as to whether the Veteran's allergic rhinitis had its onset during service.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

2.  Resolving all doubt in the Veteran's favor, allergic rhinitis was incurred in service.  38 U.S.C.A. §§ 1131, 1153, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  By correspondence dated in May 2006, VA notified the Veteran of the information needed to substantiate and complete his claim of service connection for rhinitis and sinusitis, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA records, and private treatment records have been obtained and reviewed.  The Veteran's service personnel records have also been obtained, and his hearing testimony has been reviewed.  

The Veteran was afforded a VA examination of his sinuses and nose/throat in October 2006.  In a January 2016 remand, the Board determined that the October 2006 examination was incomplete and directed the Agency of Original Jurisdiction (AOJ) to conduct another examination.  A subsequent VA examination was conducted in October 2016.  The examiner's findings were based on review of the service treatment records, the VA treatment records, and an interview with the Veteran.  This examination is adequate because the examiner discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, all development directed by the Board's prior remand in this case has, to the extent possible, been accomplished.  Accordingly, a another remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The appellant has not identified any pertinent evidence that remains outstanding with respect to this claim.  VA's duty to assist is met.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records shows that he presented to sick call with congestion in March 1978.  He was assessed with a cold and congestion.  In October 1978, the Veteran presented to sick call with a running nose.  He reported that he was having headaches.  The assessment was possible viral syndrome.  The Veteran denied sinus and rhinitis problems on his Report of Medical Examination at discharge in April 1979 and his examination was normal.  

Post service treatment records from April 2006 note a current diagnosis of allergic rhinitis.  An April 2006 VA outpatient treatment record notes that the Veteran had requested allergy medication for complaints of sneezing, nasal congestion and runny nose.  The Veteran reported that he had a chronic problem with allergies for 8 months out of the year.  He was prescribed Claritin and nasal spray.

In a June 2006 statement in support of claim, the Veteran reported that he began going to sick call complaining of his sinuses during basic training and it continued when he was subsequently stationed in Hawaii.  The Veteran further noted that he was always around pollution and dust in the air and his nose was affected, and his allergies increased severely around the dust pollution.  The Veteran also reported that he was treated for symptoms after service, but that his civilian doctors from his earlier post-service years are currently dead and the records of that treatment are therefore unavailable.

An October 2006 sinus x-ray report notes no significant abnormality.  The paranasal sinuses were well-aerated.  No air-fluid level was demonstrated and mastoids were pneumatized and aerated bilaterally.  

An October 2006 VA examination report notes the Veteran's self-reported history of suffering with sinusitis and rhinitis since service in 1976.  He reported that the sinusitis is constant, and during the attacks, he is incapacitated as often as once per year, with each incident lasting for 12 months.  He reports headaches with the sinus attacks.  He is not prescribed antibiotics, but he suffers from symptoms of interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, shortness of breath and itchy eyes and runny eyes.  Regarding rhinitis, the Veteran reported that he was given medicine in service, but the problem has persisted.  Symptoms include runny nose, itchy watery eyes, nasal congestion, intermittent shortness of breath, and drainage.  Symptoms are continuous year round.  Examination of the nose revealed nasal obstruction of 60 percent in the right nostril and 60 percent in the left nostril, both due to allergic rhinitis.  According to the examiner, the rhinitis was allergic in origin because of the presence of pale swollen nasal mucosa with clear drainage.  In addition, the examiner noted the presence of sinusitis at the bilateral maxillary sinuses with tenderness, but the sinus x-ray, as noted above, was within normal limits.  

The examiner therefore concluded that there was no diagnosis of sinusitis because there was no pathology to render a diagnosis.  The examiner also concluded that the Veteran had a diagnosis of allergic rhinitis with nasal obstruction, shortness of breath, and drainage.  

In support of his claim, the Veteran submitted excerpts of treatment for rhinitis symptoms from March 2002, May 2009, March 2012 and April 2012 showing that he was treated for ongoing cough, chest congestion, runny nose and fever with a diagnosis of maxillary sinusitis (March 2002); headache, boggy nasal mucosa, (May 2009); with use of z-pack, Medrol dose pac, Mucinex, and Claritin for cough and congestion (March 2012).  In April 2012 he requested a prescription for Drixoral which he indicated had worked over the years and was prescribed by his pervious civilian primary care provider.  

At a VA examination in October 2016, the Veteran again reported that his allergic rhinitis had its onset during service in 1976, and that he sought treatment in service on several occasions.  The Veteran reported that his symptoms are worse in the spring and he endorsed red eyes, runny nose, itchy nose and productive cough.  The examiner reviewed the Veteran's STRs and noted treatment for a cold and congestion in March, 1978, with no complaints of allergic rhinitis on his discharge examination in April 1979.  The examiner did not diagnose sinusitis; and, with respect to the Veteran's allergic rhinitis, the examiner opined that the condition was less likely than not related to service because it was first treated in 2006, 26 years following service discharge.  

With regard to the claim of service connection for sinusitis, the record reflects that the Veteran does not have a current diagnosis of sinusitis.  The VA examiners in October 2006 and October 2016 did not diagnose a chronic sinusitis condition, and attributed the Veteran's nasal congestion and other symptoms to his allergic rhinitis.  Significantly, an October 2006 sinus x-ray was negative.  Accordingly, while there was a March 2002 diagnosis of sinusitis, as noted above, there is not a current diagnosis of sinusitis as indicated by the VA examiners in October 2006 and October 2012.  Additionally, there is no objective finding on x-ray to confirm that the Veteran has ever had a chronic sinusitis condition.  

Moreover, even if the Board concedes that the Veteran had a sinusitis condition in 2002, there is no competent evidence indicating that such diagnosis existed at any time since the Veteran filed his claim of service connection for sinusitis.  For purposes of establishing service connection a "current disability" includes a disability which existed at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In such a case, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  Id.  That is not the case here, as any sinusitis present in 2002 resolved years before the Veteran filed his claim of service connection.  

Although the Veteran is competent to report observable symptoms such as runny nose, nasal congestion, stuffiness, hoarseness, sore throat, headache, and itchy watery eyes, he is not competent to diagnose a chronic sinusitis disability as this is the type of medical question not capable of lay observation.  A claim for service connection requires medical evidence showing that the veteran currently has the claimed disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  Absent proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

With respect to the rhinitis claim, the Board finds that the opinion of the October 2016 VA examiner is not based on the complete record.  First, the examiner indicated that the Veteran was only treated for cold symptoms in March 1978; however, in October 1978, as noted above, the Veteran reported suffering from a runny nose, and had been having headaches.  The diagnosis at that time was not altogether clear as the examiner noted "possible viral syndrome."  Although the Veteran was not actually diagnosed with allergic rhinitis during service, this alone, does not mean that the condition did not exist.  The Veteran has credibly reported that he developed allergic rhinitis symptoms in service and has suffered ever since.  Currently, VA examiners in October 2006 and October 2016 attribute the Veteran's runny nose, stuffy nose, nasal congestion, itchy watery eyes, scratchy throat, and hoarseness to allergic rhinitis, and the Veteran competently and credibly reported that he has experienced these same symptoms since service.  This is also consistent with the in-service complaints of runny nose and headache.

In addition, the VA examiner in October 2016 indicated that the Veteran was first diagnosed with rhinitis in 2006; however, the Veteran submitted additional medical evidence showing treatment for rhinitis as early as March 2002, with a notation that the Veteran had been prescribed allergy medication by his previous primary care provider in the past.  Thus, there is evidence that the Veteran's allergic rhinitis was present long before 2006, and there is no reason to doubt the Veteran's credibility with regard to his claimed onset of symptoms in service.  Furthermore, even if the Veteran was diagnosed with rhinitis after service, that alone does not preclude a finding that the Veteran's reported symptoms in service were due to allergic rhinitis where, as here, the Veteran has consistently reported having the same symptoms in service, which have since been linked to allergic rhinitis.  

Also, and significantly, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In essence, the evidence of record is at least in equipoise as to the etiology of the Veteran's allergic rhinitis.  In support of his claim, the Veteran provided competent and credible evidence as to the onset of his rhinitis symptoms.  He is competent to report such, and there is no reason to doubt his credibility in this regard.  

Weighing against the claim is the opinion of the VA examiner in October 2016.  However, this opinion is based on an inaccurate factual background - that the Veteran was not diagnosed with rhinitis until 2006, and that the Veteran only reported symptoms in service that were associated with a cold/virus.  The Veteran has clarified that this is not accurate, noting that prior to his initial VA treatment, his allergic rhinitis was treated by civilian doctors.  

Accordingly, the Board finds that the October 2016 opinion regarding the onset of the Veteran's allergic rhinitis is, at the very least, equally weighed with the Veteran's competent and credible statements as to symptom onset and treatment.  

When, as here, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Accordingly, the evidence for and against service connection for allergic rhinitis is in relative equipoise; that is, the evidence demonstrating that the Veteran's rhinitis had its onset during service is equally weighted against the evidence demonstrating no in-service onset.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's allergic rhinitis is linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted for allergic rhinitis.  


ORDER

Service connection for sinusitis is denied.  

Service connection for allergic rhinitis is granted.  



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


